Citation Nr: 1139494	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from April 1946 to June 1970.  He died in May 2005.  

At the time of his death, the Veteran had been married for a number of years, but he had stopped living with his wife and moved in with another woman (the appellant in this decision) with whom he had three children.  However, it appears that the Veteran never formally divorced his wife.

Following the Veteran's death, both the Veteran's wife and the appellant (on behalf of the three minor children she had with the Veteran) applied for service connection for the cause of the Veteran's death.  Their respective claims were denied in September 2005; and, while both the wife and the appellant were notified of the decision, neither perfected an appeal.  

In November 2008, on behalf of the three children the she had with the Veteran, the appellant applied to reopen the previously denied claim for service connection for the cause of the Veteran's death.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a 2009 rating decision.

As an initial point, it is unclear whether any of the children, on whose behalf the appellant filed this claim, would be eligible for death benefits should the claim be granted, as two of the children had already attained the age of 18 at the time the appellant filed her claim in 2008.  Nevertheless, given the disposition below, the Board finds it unnecessary to reach the issue of the children's eligibility to receive VA death benefits.





FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death in a September 2005 rating decision.  The appellant was notified of the decision, but did not perfect an appeal.

2.  Evidence obtained since the time of the September 2005 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The September 2005 rating decision which denied entitlement to service connection for the cause of the Veteran's death is final; new and material evidence has not been submitted, and the appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied by a September 2005 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the September 2005 rating decision, considerable evidence was of record.  Service treatment records had been obtained.  Also of record were numerous treatment records from the Subic Bay Medical Center concerning the Veteran's treatment for tonsillar cancer and showing that he had been diagnosed with diabetes mellitus in approximately 2003.  These records showed that the Veteran's diabetes mellitus was controlled with medication.  In a June 2005 statement, Dr. "R." noted that the Veteran was treated for tonsillar cancer (squamous cell carcinoma), recurrent, from 2003 until his death in 2005.  

Also of record was a copy of the Veteran's death certificate which showed that the immediate cause of his death was fatal arrhythmia with the antecedent cause being respiratory failure and the underlying cause being recurrent tonsillar carcinoma.  

At the time of his death, the Veteran was not service connected for any disabilities.

The appellant's claim was denied by a September 2005 rating decision which concluded that the evidence did not show that the Veteran's death was attributable to his time in military service, or to any disease or disability attributable to his military service.

In November 2008, the appellant filed to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  In her claim, the appellant alleged that the Veteran's death was due to diabetes mellitus, and she asserted that the Veteran had served in the Republic of Vietnam during the Vietnam War.  However, she has provided no medical evidence to support her contentions.  

Research did confirm that the Veteran had in-country service in the Republic of Vietnam from April 1962 to October 1966.  However, the medical evidence that was of record at the time the appellant's claim was previously denied showed that while the Veteran was diagnosed with diabetes mellitus, it was controlled with oral hypoglycemic agents, even while the Veteran was undergoing radiotherapy and chemotherapy.

In her substantive appeal, the appellant argued that the basis of her appeal was 38 C.F.R. §§ 3.816 and 3.309(e).  She again stated that the Veteran had diabetes mellitus, and she also argued that tonsillar cancer should be considered to be a respiratory cancer and should be presumptively associated with herbicide exposure.

The Board acknowledges that certain presumptions are available for veterans who have shown herbicide exposure.  38 C.F.R. §§  3.307, 3.309.  In the Veteran's case, exposure to herbicides, such as Agent Orange, has been conceded based on his confirmed presence in the Republic of Vietnam during the Vietnam War.

What this means is that if the Veteran developed certain diseases following service, the cause of such a disease would generally be presumed to be the herbicide exposure.  See 38 U.S.C.A. § 1116(f).  It is noted that diabetes mellitus is on the exclusive list of diseases which are presumptively related to herbicide exposure, but tonsillar cancer is not on this list.  See 38 C.F.R. § 3.309(e).

The Agent Orange Act of 1991 requires that when the Secretary of VA determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences  (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b), (c). 

In this case, the NAS issued "Veterans and Agent Orange: Update 2008" (NAS Update 2008) that specifically found a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for cancers of the pharynx, including the tonsil. 

This directly refutes the appellant's contention that tonsillar cancer is a respiratory cancer for the purposes of 38 C.F.R. § 3.309(e).  Moreover, it provides compelling evidence that the Veteran's tonsillar cancer which was diagnosed several decades after he separated from military service was not the result of his time in service, to include any herbicide exposure therein. 

As such, the appellant's contention that service connection for the cause of the Veteran's death from tonsillar cancer should be granted based solely on the fact that the Veteran was presumed to have been exposed to herbicides is without any merit. 

It is true that a claimant can establish service connection for disability due to herbicide exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the appellant has not submitted any such medical opinion.  In fact she has not advanced any medical evidence of any kind since her claim was previously denied.

Moreover, while the appellant believes that the Veteran's tonsillar carcinoma was the result of his military service; she, as a lay person, lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, while the appellant disagrees with the conclusion that the Veteran's cancer neither began during, nor was otherwise caused by, his military service, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's tonsillar cancer.  Accordingly, her opinion is insufficient to provide the requisite nexus between the Veteran's tonsillar cancer and his military service.

Similarly, because her opinion is not competent, it carries no weight in the effort to reopen her previously denied claim.

Since the appellant's claim was previously denied, the only new evidence that has been submitted is the fact that the Veteran had service in the Republic of Vietnam.  However, while this information is both new in that it was not previously known and it is material in that it would provide for the possibility of a presumption, it does not raise a reasonable possibility of substantiating the appellant's claim, as the Veteran's death has not been associated with a disease that is presumptively linked to herbicide exposure. 
 
The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the mere fact that the Veteran is presumed to have been exposed to herbicides would not trigger any duty to assist, as there is no evidence in the file to suggest that the Veteran's death was caused by a disease that is presumptively linked to herbicide exposure.  The only evidence of record which makes such a leap was provided by the appellant's statements, but as explained, she is not competent (meaning medically qualified) to provide an opinion that would establish that the Veteran's diabetes mellitus either caused or contributed to the cause of his death or that the Veteran's tonsillar cancer was the product of herbicide exposure in service.  Therefore, her statements would not even trigger the duty to obtain a medical opinion of record, even were the claim to be reopened.

The Veteran was diagnosed with diabetes mellitus, but there is no suggestion that diabetes mellitus caused or contributed to the cause of his death.  Instead, the medical evidence of record, namely the Veteran's death certificate and his medical treatment records, concludes that the cause of the Veteran's death was his tonsillar cancer.  The death certificate in fact makes no mention of diabetes mellitus; and it was shown that the Veteran's diabetes mellitus was controlled by medication.

As such, the criteria for reopening the previously denied claim of entitlement to service connection for the cause of the Veteran's death have not been met, and the appellant's claim is denied. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in November 2008, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  Further, because service connection was not in effect for any condition, any failure to notify the appellant of this situation was harmless error.  

In addition, given the denial of the claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Private treatment and hospitalization records have been obtained, as have service treatment records; and the appellant has not identified any potentially relevant medical records that have not been obtained.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but she declined 

While a medical opinion of record was not provided with regard to the appellant's previously denied claim, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.





ORDER

New and material evidence having not been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the appellant's claim is not reopened, and the appeal is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


